DETAILED ACTION
	For this Office action, Claims 1-11, 14, 15, and 20-23 are pending.  Claims 12, 13 and 16-19 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06 October 2021, with respect to the grounds of rejection of Claims 1-11, 14, 15 and 20-23 under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claim language of instant Claim 1 in a manner that addresses and overcomes the issues of new matter requiring the grounds of rejection under 35 U.S.C. 112(a) and addresses and overcomes the issues of indefiniteness requiring the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 06 October 2021.
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06 October 2021, regarding the prior art rejections of claims 1-11, 14, 15, and 20-23 respectively under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-11, 14, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879) in view of Elsohly et al. (herein referred to as “Elsohly”, US Pat Pub. 2015/0045282).
Regarding instant Claim 1, Roura discloses a method of extracting a cannabinoid from a Cannabis plant tissue (Abstract; Paragraph [0010]; method of purifying/extracting cannabinoids from Cannabis plant material) comprising the steps:  a heating step of heating the Cannabis plant tissue to convert carboxylated forms of the cannabinoid to a decarboxylated activated non-polar form of the cannabinoid in an activated Cannabis plant tissue (Paragraph [0053]; Paragraph [0308]; decarboxylation step carried out by heating Cannabis plant material, included in Example 14, for activation of said plant material); at least one washing step of washing the activated Cannabis plant tissue with a polar solvent, wherein the polar solvent is removed as waste and thus selectively removes components that are soluble in the polar solvent, leaving the activated cannabinoid (Paragraph [0308]; after heating, plant material is 
	However, while Roura discloses the use of a vacuum, the reference is silent on drying the activated cannabinoid under a vacuum.
	Elsohly discloses compositions containing delta-9-THC-amino acid esters and process of preparation in the same field of endeavor as Roura, as it solves the mutual problem of extracting cannabinoids (Abstract; Paragraph [0008]; Paragraph [0059]; Paragraph [0162]).  Elsohly further discloses a vacuum drying step for the extraction of 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum drying step of Roura by further placing the activated cannabinoid under a vacuum as taught by Elsohly because Elsohly discloses such a vacuum will further remove organic solvents during drying (Elsohly, Paragraph [0162]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Roura further discloses wherein before the washing step, the Cannabis plant tissue is solid (Paragraph [0308]; solid plant material is used during processing).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Roura further discloses wherein after the extraction step, the extracted cannabinoids are separated using chromatography including reverse phase (Paragraph [0308]; current counter chromatography is a reverse phase chromatography).
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  Roura further discloses wherein the separated cannabinoids are identified and/or quantified using mass spectrometry (Paragraph [0377]; mass spectrometry is suggested to identify the components).
Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Roura further discloses the polar solvent may comprise an 
Regarding instant Claim 8, Claim 1, upon which Claim 8 is dependent, has been rejected above.  Roura further discloses wherein the washing step is performed multiple times (Paragraph [0308]; acetone washing step is repeated three times in the example).
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  Roura further discloses wherein the washing is performed multiple times with a first polar solvent, followed by multiple washes with a second polar solvent, different from the first (Paragraph [0050]; Paragraph [0295]; methods teach that multiple solvents in washing step may be used, such as acetone followed by hexane, wherein hexane washing is repeated; however, solvents can be interchanged, including using ethanol, wherein acetone and ethanol are both polar). 
Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Roura further discloses wherein the first polar solvent comprises an water modified by organic acid and the second polar solvent comprises ethanol (Paragraph [0050]; Paragraph [0052]; Paragraph [0061]; Paragraph [0295]; two different solvents may be used interchangeably, including ethanol for the second solvent, acetic acid may be added to one of the solvents, wherein water is generally included as part of the solvent {see hexane/ethanol/water ratios in Paragraph [0062]}, such as the first, therefore disclosing that the first solvent comprises an organic acid and the second polar solvent comprises ethanol).
Regarding instant Claim 11, Claim 8, upon which Claim 11 is dependent, has been rejected above.  Roura further discloses wherein the washing step is performed at a temperature less than 5 degrees Celsius (Paragraph [0026]; range of temperatures includes low temperatures around freezing point of water).
Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Roura further discloses wherein the refrigerated extraction step is performed at a temperature less than about 5 degrees Celsius (Paragraph [0035]; Paragraph [0038]; second solvent step that is used in conjunction with chromatography comprises may be performed at temperatures below the freezing point of water).
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Roura further discloses wherein the extraction step is performed at a temperature less than 0 degrees Celsius (Paragraph [0035]; Paragraph [0038]; second solvent step that is used in conjunction with chromatography comprises may be performed at temperatures below the freezing point of water).  
Regarding instant Claim 22, Claim 10, upon which Claim 22 is dependent, has been rejected above.  Roura further discloses wherein the first polar solvent comprises said water modified by an acetic acid (Paragraph [0050]; Paragraph [0052]; Paragraph [0061]; Paragraph [0295]; two different solvents may be used interchangeably, including ethanol for the second solvent, acetic acid may be added to one of the solvents, wherein water is generally included as part of the solvent {see hexane/ethanol/water ratios in Paragraph [0062]}).  



Claims 6, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879) in view of Elsohly et al. (herein referred to as “Elsohly”, US Pat Pub. 2015/0045282) as applied to claim 5 above, and further in view of Moore, US 4551542.
Regarding instant Claim 6, Claim 5, upon which Claim 6 is dependent, has been rejected above.  Roura discloses acetic acid may be used within the solvent, which may be water (Paragraph [0052]; Paragraph [0061]).
However, the combined references are silent on an acetic acid content of 0.5% in water by volume.
Moore discloses regeneration of 6-Fluoro-4chromanone from 6-Fluoro-4-Ureidochroman-4-carboxylic acid in the same field of endeavor as the combined references, as it solves the mutual problem of using acetic acid/water solutions as a solvent for extraction from substances comprising carboxylic acid (Abstract).  Moore further discloses that a solution of acetic acid content of 0.5% in water by volume provides for an optimally enhanced extraction solution (Col. 4, Lines 9-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the acetic acid content in water of Roura by making said acetic acid content 0.5% in water by volume as taught by Moore because Moore discloses such an acetic acid content in water provides an optimal extraction solution for substances comprising carboxylic acids and derivatives (Moore, Col. 4, Lines 9-28).  
Regarding instant Claim 20, Claim 5, upon which Claim 20 is dependent, has been rejected above.  Roura discloses acetic acid may be used within the solvent, which may be water (Paragraph [0052]; Paragraph [0061]).
However, the combined references are silent on an acetic acid content of less than 5.0% in water by volume.
Moore discloses regeneration of 6-Fluoro-4chromanone from 6-Fluoro-4-Ureidochroman-4-carboxylic acid in the same field of endeavor as the combined references, as it solves the mutual problem of using acetic acid/water solutions as a solvent for extraction from substances comprising carboxylic acid (Abstract).  Moore further discloses that a solution of acetic acid content of 0.5% in water by volume provides for an optimally enhanced extraction solution (Col. 4, Lines 9-28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the acetic acid content in water of Roura by making said acetic acid content 0.5%, or less than 5.0%, in water by volume as taught by Moore because Moore discloses such an acetic acid content in water provides an optimal extraction solution for substances comprising carboxylic acids and derivatives (Moore, Col. 4, Lines 9-28).  
Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  The combined references further disclose wherein the polar solvent comprises less than 1.0% acetic acid in water by volume (Moore, Col. 4, Lines 9-28, acetic acid concentration is taught to be 0.5%).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nadal Roura (herein referred to as “Roura”, US Pat Pub. 2018/0000879) in view of Elsohly et al. (herein referred to as “Elsohly”, US Pat Pub. 2015/0045282) as applied to claims 5 and 10 respectively above, and further in view of Bach, US Pat Pub. 2017/0226077.
Regarding instant Claim 7, Claim 5, upon which Claim 7 is dependent, has been rejected above.  Roura discloses that ratios of water and ethanol may be used with the method that provide 40% ethanol in water by volume (Paragraph [0063]; ethanol: water ratio is may range from 1:20 to 20:1).
However, the combined references are silent on this mixture being used in the washing of the plant material.
Bach discloses the production of 11-hydroxy-thc in the same field of endeavor as the combined references, as it solves the mutual problem of washing cannabis plant material (Paragraph [0017]; Paragraph [0033]).  Bach further discloses wherein the cannabis plant material is washed in a combination of ethanol and water that effectively washes said plant material (Paragraph [0017]; Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the washing step of Roura to comprise washing the plant material with a polar solution comprising 40% ethanol in water by volume as taught by Bach because Bach discloses washing the cannabis plant material with ethanol and water provides satisfactory washing before further treatment, and Roura discloses such a ratio provides for high extraction of the desired cannabis product (Bach, Paragraph [0017]; Paragraph [0033]; Roura, Paragraph [0063]).
Regarding instant Claim 23, Claim 10, upon which Claim 23 is dependent, has been rejected above.  Roura discloses that ratios of water and ethanol may be used with the method that provide 40% ethanol in water by volume (Paragraph [0063]; ethanol: water ratio is may range from 1:20 to 20:1).
However, the combined references are silent on this mixture being used in the washing of the plant material.
Bach discloses the production of 11-hydroxy-thc in the same field of endeavor as the combined references, as it solves the mutual problem of washing cannabis plant material (Paragraph [0017]; Paragraph [0033]).  Bach further discloses wherein the cannabis plant material is washed in a combination of ethanol and water that effectively washes said plant material (Paragraph [0017]; Paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the washing step of Roura to comprise washing the plant material with a polar solution comprising 40% ethanol in water by volume as taught by Bach because Bach discloses washing the cannabis plant material with ethanol and water provides satisfactory washing before further treatment, and Roura discloses such a ratio provides for high extraction of the desired cannabis product (Bach, Paragraph [0017]; Paragraph [0033]; Roura, Paragraph [0063]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/10/2021